Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 11/11/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (Pub. No. 2011/0307233 A1).

Regarding claims 1, 8, and 15, Tseng discloses:

A method comprising: 
receiving an input indicative of a set of registers (see par [0155-0156], the data input to these register models ...., see par [0229]), the set of registers being configured for obtaining output data from a design-under-test (DUT) in a field-programmable gate array (FPGA) module (see par [0163-0169], The SEmulation system implements an array of FPGA chips on a reconfigurable board. Based on the hardware model, the SEmulation system partitions, maps, places, and routes each selected portion of the user's circuit design onto the FPGA chips...., par [1094-1095], an ASIC labeled as the device under test..., see par [0285-0290]); 
executing a set of instructions for monitoring the output data in the set of registers (see par [0006], as internal register and combinational logic values change as the simulation time advances, the user should be able to monitor these changes even if the changes are occurring in the hardware model during the hardware acceleration/emulation process....,); 
generating data indicative of at least one portion of changes of the output data in the set of registers during the execution of the set of instructions (see par [0006], as internal register and combinational logic values change as the simulation time advances, the user should be able to monitor these changes even if the changes are occurring in the hardware model during the hardware acceleration/emulation process....,); and 
causing a separate machine to analyze the data via utilizing an interface to send the data to the separate machine (see par [0205], The user can then perform analysis after SEmulation by running the software simulation with input logs to the hardware model to compute the value changes and internal states of all hardware components. Note that the hardware accelerator is used to simulate the data from the selected logging point to analyze simulation results...see Fig. 3, user target systems 260).

Regarding claims 2, 9, and 16, Tseng discloses:
wherein executing the set of instructions comprises: duplicating the output data in the set of registers to a further set of registers readable by the interface (see par [0852], As a result of these numerous conditional instructions in software, the debug session speed is slow because the processing has to be stopped at each iteration for the checker 3102 to check these conditions....).

Regarding claims 3, 10 and 17, Tseng discloses:
further comprising: inserting a clock gating logic in the DUT; and disabling the clock for the DUT after sending the data to the separate machine (see par [0612-0617], A user design circuit includes those portions that are enabled or clocked by the primary clocks and other portions that are controlled by gated or derived clocks. Because hold time violations and clock glitches are issues for the latter case where logic devices are controlled by gated or derived clocks....., the clock input is enabled and the latch enable input is enabled .....).

Regarding claims 4, 11, and 18, Tseng discloses:
wherein executing the set of instructions comprises: storing the output data in the set of registers into a First-Input-First-Output (FIFO) buffer; and transmitting the output data in the FIFO buffer to a memory of the separate machine via the interface (see Fig. 3, emulation interface and user target systems, see par [0480] and [0551]).

Regarding claims 5, 12, and 19, Tseng discloses:
further comprising: monitoring the set of registers at different times (see par [0853], Such instructions include $MONITOR, $DISPLAY, and $PRINT. So, the user has to manually mask these instructions in software by simply prepending a "#" character in front of these instructions to mask them. Accordingly, the set-up of FIG. 99 will not attempt to send any data to the monitor.....).

Regarding claims 6, 13, and 20, Tseng discloses:
further comprising:  P201807548US01Page 20 of 25reducing a working frequency of the FPGA module (see par [0204], the user selects the logging frequency with care. A higher logging frequency will decrease the SEmulation speed because the system must spend time and resources to record the output data....).

Regarding claims 7 and 14, Tseng discloses:
wherein executing the set of instructions comprises: linking up the set of registers; storing the output data in the set of registers in a first First-Input-First-Output (FIFO) buffer; transmitting the output data to a memory of the separate machine; reading further data at a checkpoint from the memory of the separate machine; and storing the further data in a second FIFO buffer (see Fig. 3, emulation interface and user target systems, see par [0480] and [0551], wherein store the output data from the memory in a second FIFO buffer is a design choice).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851